DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 3/21/2022, in reply to the Office Action mailed 9/21/2021, is acknowledged and has been entered.  Claims 1 and 5 have been amended.  Claims 1-3 and 5-18 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Double Patenting Rejection has been withdrawn in view of the Terminal Disclaimer filed 3/21/2022.  The Examiner’s response to Applicant’s arguments is incorporated below.

Priority
	Applicant submits that the claims as currently amended should be afforded a priority date of at least March 19, 2010, i.e., the filing date of WO 2010/108125.
	However, it is noted that the Petition to Accept a Delayed Priority Claim Under 37 CFR 1.78 was dismissed.  Accordingly, the priority date of the instant claims is considered to be March 13, 2015, or the filing date of provisional application
62/132,955 at this time.

Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,776,977 and US 10,717,750 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 2, 5, 6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Banerjee et al. (J. Med. Chem., 2014, 57, p. 2657-2669), for reasons set forth in the previous Office Action.  
	Response to arguments 
	Applicant argues that the variables recited in claim 1 and claim 5 have been amended such that they have support in at least claim 1 of WO 2010/108125. Thus, claim 1 and claim 5, and claims which depend therefrom, should be afforded a priority date of at least March 19, 2010. Accordingly, Banerjee does not qualify as prior art against the claims as currently amended.  
	Applicant’s arguments have been fully considered but are not found to be persuasive.  However, it is noted that the Petition to Accept a Delayed Priority Claim Under 37 CFR 1.78 was dismissed.  Accordingly, the priority date of the instant claims is considered to be March 13, 2015, or the filing date of provisional application
62/132,955 at this time.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (J. Med. Chem., 2014, 57, p. 2657-2669) in view of Berkman et al. (US 2014/0241985), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that the variables recited in claim 1 and claim 5 have been amended such that they have support in at least claim 1 of WO 2010/108125. Thus, claim 1 and claim 5, and claims which depend therefrom, should be afforded a priority date of at least March 19, 2010. Accordingly, Banerjee does not qualify as prior art against the claims as currently amended.  
	Applicant’s arguments have been fully considered but are not found to be persuasive.  However, it is noted that the Petition to Accept a Delayed Priority Claim Under 37 CFR 1.78 was dismissed.  Accordingly, the priority date of the instant claims is considered to be March 13, 2015, or the filing date of provisional application
62/132,955 at this time.



Conclusion

	No claims are allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618